IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NOS. 74,858; 74,859; 74,860


EX PARTE JULIO MESTAS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM DALLAS COUNTY



 Per Curiam.

O P I N I O N 



 These are post-conviction applications for writ of habeas corpus forwarded to this
Court pursuant to Article 11.07, § 3, et seq., V.A.C.C.P.  Applicant was convicted of the felony
offenses of indecency with a child, evading arrest, and failure to stop and render aid, and
punishment was assessed at fifty-five years confinement in all three cases.  Applicant's
convictions were affirmed on direct appeal.  Mestas v. State, Nos. 11-01-00234-CR, 11-01-00235-CR, and 11-01-00236-CR (Tex. App.--Eastland, delivered May 23, 2002, no pet.).  
	Applicant contends, inter alia, that he was denied his right to appeal because after his
appellate counsel filed an Anders brief, he was deprived of the trial court records and, thus,
could not file a pro se brief in his behalf.  The trial court entered findings of fact and
conclusions of law recommending that Applicant be granted an out-of-time appeal.  We agree. 	
	Habeas corpus relief is granted and Applicant is granted out-of-time appeals from his
convictions in cause numbers W00-31715-J, W00-53381-J, and W00-53382-J from the
Criminal District Court No. 3 of Dallas County.  The proper remedy in a case such as this is
to return Applicant to the point at which he can give notice of appeal.  For purposes of the
Texas Rules of Appellate Procedure, all time limits shall be calculated as if the conviction had
been entered on the day that the mandate of this Court issues.  We hold that Applicant, should
he desire to prosecute an appeal, must take affirmative steps to see that notice of appeal is
given within thirty days after the mandate of this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).
DO NOT PUBLISH
DELIVERED: January 14, 2004